 

Exhibit 10.19

 

November 23, 2015

 

Global Defense & National Security Systems, Inc.

11921 Freedom Drive

Suite 550

Reston, VA 20190

 

Re:  Share Contribution and Dividend Waiver

 

To Global Defense & National Security Systems, Inc.:

 

Reference is made to that certain Stock Purchase Agreement, dated as of June 8,
2015, by and among Global Defense & National Security Systems, Inc. (“GDEF”),
STG Group, Inc., the stockholders of STG Group, Inc. (the “Stockholders”),
Global Defense & National Security Holdings LLC (the “Sponsor”) and Simon Lee as
stockholders representative (the “Stock Purchase Agreement”).

 

1.           Pursuant to Section 1.2(a) of the Stock Purchase Agreement, the
Sponsor has agreed to contribute 445,161 shares (the “Sponsor Shares”) of common
stock of GDEF, par value $0.001 per share (“Common Stock”) to GDEF, immediately
prior to the closing (the “Closing”) of the transactions pursuant to the Stock
Purchase Agreement (the “Share Contribution”). In addition, in connection with
the Closing, the Sponsor has agreed to transfer and assign 35,000 shares (the
“Transfer Shares”) of Common Stock to the Stockholders (the “Transfer”).

 

2.           Effective as of the Closing, the Sponsor hereby contributes the
Sponsor Shares to GDEF. The Sponsor hereby acknowledges that it shall take any
and all actions necessary or appropriate for the Sponsor to effectuate the Share
Contribution and the Transfer.

 

3.           The board of directors of GDEF has declared a dividend of 1 share
of Common Stock for each 1.06 shares of Common Stock (the “Dividend Shares”),
payable to stockholders of record immediately following the closing of the
transactions contemplated by the Stock Purchase Agreement. The Sponsor hereby
waives its right to receive any Dividend Shares other than with respect to any
shares of Common Stock that the Sponsor acquires pursuant to the Second Amended
and Restated Backstop Common Stock Purchase Agreement, dated as of November 23,
2015, by and between GDEF and the Sponsor.

 

[Remainder of Page Left Intentionally Blank]

 

 

 

  

  Sincerely,         Global Defense & National Security Holdings LLC       By:
Black Marlin Ltd, its Manager           By: /s/ Damian Perl     Name: Damian
Perl     Title: Manager

 

Accepted and agreed:

 

GLOBAL DEFENSE & NATIONAL SECURITY

SYSTEMS, INC.

 

By: /s/ Frederic Cassis   Name:    Frederic Cassis   Title:     Secretary  

 

 

 

